Name: Commission Regulation (EEC) No 1416/87 of 22 May 1987 amending Regulation (EEC) No 1055/87 on the sale, at prices fixed at a standard rate in advance, of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: prices;  civil law;  trade policy;  Europe;  animal product;  trade
 Date Published: nan

 No L 135/ 18 Official Journal of the European Communities 23 . 5 . 87 COMMISSION REGULATION (EEC) No 1416/87 of 22 May 1987 amending Regulation (EEC) No 1055/87 on the sale , at prices fixed at a standard rate in advance, of certain bone-in beef and veal held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1055/87 (3), certain quantites of beef were released from intervention and were put up for sale for export ; whereas further possible outlets for meat held by certain interven ­ tion agencies should be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 1055/87 '2 500 tonnes' is hereby replaced by '5 000 tonnes' and '1 January 1986' is replaced by '1 March 1986'. Article 2 This Regulation shall enter into force on 25 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17. 2. 1987, p. 1 . (3) OJ No L 103, 15. 4. 1987, p. 10 .